FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                                    TENTH CIRCUIT                          February 3, 2014

                                                                         Elisabeth A. Shumaker
MICHAEL JIRON,                                                               Clerk of Court
             Plaintiff-Appellant,
v.
RAYMOND VALDEZ; ERIC                                         No. 13-1460
SCHWIESON; MARIA ZERBIE, and                                (D. Colorado)
her clients; JUDGE GOLDBERGER;                      (D.C. No. 1:13-CV-01952-LTB)
CONEJOS COUNTY, on behalf of Judge
Swift; HUFFERNO COUNTY,
Welsenberger,
           Defendants-Appellees.


                             ORDER AND JUDGMENT*


Before HARTZ, GORSUCH, and PHILLIPS, Circuit Judges.



     The district court dismissed Michael Jiron’s suit because his complaint failed to

comply with the pleading requirements of the Federal Rules of Civil Procedure. We

affirm the district court’s judgment because Jiron has forfeited his right to have that

judgment reviewed. Even though Jiron is pro se, his appellate brief contains no argument

that the district court erred in dismissing his complaint. See Garrett v. Selby Connor


* After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
Maddux & Janer, 425 F.3d 836, 840–41 (10th Cir. 2005) (affirming dismissal order

where a pro se plaintiff made no argument of substance in his briefs).

   Accordingly, we affirm the district court’s judgment, we deny Jiron’s other motions as

moot, and we deny Jiron’s motion to proceed in forma pauperis. We remind him that he

must pay the filing and docket fees in full to the clerk of the district court.



                                            ENTERED FOR THE COURT


                                            Gregory A. Phillips
                                            Circuit Judge




                                             -2-